Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered July 27, 2005 in a proceeding pursuant to CPLR article 75. The order granted the petition for a permanent stay of arbitration.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum; Petitioner, City of Syracuse, commenced this proceeding to stay the arbitration demanded by respondent, S & S Environmental, pursuant to its contract with petitioner for the abatement of asbestos and demolition of a building formerly owned by petitioner. We agree with petitioner that the subject contract is invalid because it was executed by petitioner’s Commissioner of the Department of Community Development, who did not have the legal authority to do so, and the contract was never ratified by petitioner’s Common Council (see General Municipal Law § 103 [1]; Syracuse City Charter § 5-206C). We thus conclude that Supreme Court properly granted the petition for a permanent stay of arbitration.
Finally, we do not address respondent’s remaining contentions. Present—Hurlbutt, J.E, Gorski, Centra and Green, JJ.